Title: From Thomas Jefferson to André Limozin, 19 August 1786
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Aug. 19. 1786.

I have duly received your favor of the 14th. inst. Had Congress made appointment of Consuls regularly in the several ports, the difficulty would not have happened which is the subject of your letter. But their other business has as yet prevented the final completion of arrangements for that department. In the mean while we must conduct the business as well as we can, the Agents in the several ports undertaking to act where there is no legal opposition made. In the present case I suppose that Mr. Ruilon will make opposition, and therefore I have taken the advice of an eminent Avocat au parlement as to the matter. He says that application must be made to the Amirauté who are authorized to decide as to the person who shall take possession of the effects of the deceased Mr. Robertson. He thinks they will not give possession to the son because of his minority, but that they will give it to you as having the substantial, tho’ not the formal appointment to take care of all matters in which a citizen of the United states is interested. It is a better authority than M. Ruilon can shew, as I presume. You do not mention on what pretensions he has taken possession. I should therefore advise your application to the Amirauté, having no authority to act in it myself. I have the honour to be with much respect Sir your most obedient humble servt.,

Th: Jefferson

